

Exhibit 10.4






David M. Otto
dotto@ottolaw.com






March 1, 2004




VIA FAX AT (888) 732-2127 AND
E-MAIL AT M.ABBOTT@CHARTER.NET


Monty Abbott
Chief Executive Officer
Veritas Solutions, Inc.
8871 SE Clearwater
Port Orchard, WA  98366


Re:           Engagement of The Otto Law Group, PLLC


Dear Monty:


This Engagement Agreement confirms the principal terms under which Monty Abbott1
and the corporation to be formed in Washington State and named Veritas
Solutions, Inc. (“Veritas” or the “Company”), agrees to engage The Otto Law
Group, PLLC (“Otto Law”).  Under this Engagement Agreement, Otto Law will assist
Veritas with various matters including, without limitation, the following:
 
1.  
Developing and executing the Company’s strategic financing and growth plans;

 
2.  
Preparing an offering memorandum and/or prospectus and developing other
materials relevant to the Company’s contemplated financing and growth strategy;



3.  
Providing legal advice in connection with and assisting with certain securities,
corporate finance, blue sky and investor issues; and



4.  
Providing legal advice with respect to Veritas’ capitalization, corporate
organization, contemplated financing, potential corporate transactions,
corporate governance and other general business matters.



In connection with the provision of the foregoing services, Otto Law and Veritas
agree to the following compensation arrangement:


1.  
Veritas shall engage Otto Law for legal services required in connection with
certain corporate, corporate finance, securities, contractual and other matters
related to Veritas’ operations and financing;



2.  
Upon the successful completion of a financing, merger or acquisition effected or
initiated by a party introduced to Veritas by Otto Law, Otto Law shall receive a
“success fee” equal to five percent (5%) of the cash consideration received by
Veritas pursuant to any such financing, merger or acquisition;



3.  
Upon the successful completion of a financing, merger or acquisition effected or
initiated by a party introduced to Veritas by Otto Law, Otto Law shall receive a
“success fee” equal to five percent (5%) of the debt and/or equity consideration
received by Veritas pursuant to any such financing, merger or acquisition;



4.  
Otto Law shall bill Veritas for fees, primarily on an hourly basis, according to
Otto Law’s usual and customary charges. Also, Otto Law may adjust its fees for
factors such as the amount of work involved in the representation, unusual time
constraints, use of prior work product, overall value of the services, and
regular periodic firm hourly rate adjustments.  Otto Law’s hourly rates are as
follows:  David Otto’s hourly rate will be $350.00; the rate for associates will
be between $185.00 and $270.00 per hour; and the rate for non-attorney members
of our staff will be between $60.00 and $135.00 per hour; and



5.  
Otto Law shall receive a total retainer in the amount of Five Thousand Dollars
($5,000.00) (the “Retainer”), which will be applied against billable hours and
any filing fees.



6.  
Otto Law has agreed to defer the collection of legal fees in excess of the
Retainer incurred by Veritas (the “Deferred Fee”) until such time as Veritas
raises through the offering of its equity securities (the “Initial
Financing”).  Notwithstanding any other provision in this Engagement Agreement
to the contrary, in exchange for deferring the Deferred Fee, promptly after the
execution of this Engagement Agreement, Veritas shall issue David M. Otto,
principal of Otto Law, Three Million Two Hundred Fifty Thousand (3,250,000)
shares of Veritas common stock.



We look forward to working together and helping Veritas achieve its financial
and business objectives.  If the proposed terms are acceptable to Veritas,
please sign below and return the signed copy of this Engagement Agreement to me.




If you have any further questions or concerns, please do not hesitate to contact
me.


Sincerely,


The Otto Law Group, PLLC




/s/ David M.
Otto                                                                    
David M. Otto



Agreed and accepted this 1st day of March, 2004


VERITAS SOLUTIONS, INC.
 


By:  /s/ Monty
Abbot                                                                    
        Monty Abbott
       Chief Executive Officer



--------------------------------------------------------------------------------

 
1 Monty Abbott agrees to assume liability for fees incurred by Veritas only
until such time as Veritas becomes a legal entity in the state of Washington
capable of incurring its own legal obligations.

 
 

--------------------------------------------------------------------------------

 
